Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the retainers" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 4, 6-8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 2007/0239271).
Regarding Claim 1, Nguyen discloses a loading system (30) for loading a self-expanding prosthetic device (100) into a delivery device (32), the loading system (30) comprising: a compression member (34) comprising a chamber with a tapered inner surface extending along a longitudinal axis from a first distal end having a first diameter to a second proximal end having a second diameter that is smaller than the first diameter; a support member (36) configured to be releasably attached to the distal side of the compression member (34); a splay member (38); and a constriction member (40); the second proximal end of the compression member (34) has an opening that is sized to slidably receive a first distal end of the constriction member (40); the compression member (34) and the constriction member (40) are configured to be releasably attachable to each other, directly or through a spacer element; releasable 
Regarding Claim 2, Nguyen discloses a in the first attachment position, the distal end of the constriction member (40) is positioned distally relative to the second end of the tapered inner surface of the compression member (34) along the longitudinal axis, and in the second attachment position, the distal end of the constriction member (40) coincides with or is positioned proximally to the second end of the tapered inner surface of the constriction member (34) along the longitudinal axis (Figs. 18-20).
Regarding Claim 3, Nguyen discloses the support member (36) comprises a receptacle (64) in the shape of an annular collar configured to receive an end of a prosthetic device (100) (Par. 0044, Figs. 4 and 14).
Regarding Claim 9, Nguyen discloses the splay member (38) comprises a hollow member (74) (See figure 6).
Regarding Claim 10
Regarding Claim 13, Nguyen discloses the constriction member (40) has a lumen with an inner diameter that is configured to receive the prosthetic device (100) in a compressed state (See Figures 18-20).
Regarding Claim 14, Nguyen discloses a method for loading a self-expandable prosthetic device (100) into a delivery device (32), by means of a loading system (30) according to claim 1, the 30 delivery device (32) comprising a shaft (46) with a distal end, a retaining element (50, 52) attached to the shaft (46), a compartment adapted to receive the prosthetic device (100) defined between a distal end of the shaft (46) and the retaining element (50, 52), and a distal sheath (44) movable between a closed position fully covering the compartment and an open position uncovering the compartment Pars. 0044-0047, Fig. 1, the prosthetic device (100) comprising a stent and at least two retainers at its distal end and having an expanded and a collapsed condition (Pars. 0066-0068, Fig. 12), the method comprising: engaging the constriction member (40) with the distal end of the delivery device (32); moving the distal sheath (44) of the delivery device (32) proximally so as to expose the retaining element (50, 52); placing the proximal end of the prosthetic device (100) on the support member (36) and the compression member (34) on the support member (36) so as to enclose the prosthetic device (100) within the tapered chamber of the compression member (34) and thereby compressing the distal end of the prosthetic device (100); pushing retainers of the prosthetic device (100) contained in the compression member (34) apart in the radial direction with a hollow member (74) of the splay member (38); inserting the distal end of the shaft (46) of the delivery device (32) through the second opening of the compression chamber (34) and through the lumen of the prosthetic device (100) so as to align the retainers of the prosthetic device (100) and the 
Regarding Claim 15, Nguyen discloses the part of the loading system (30) that comprises the prosthetic device (100) is placed at a temperature of between 0°C and 15°C, preferably 2°C to 8°C, at least during the step of pulling the prosthetic device (100) into the constriction member (40) (Par. 0065).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2007/0239271).
Regarding Claim 5, Nguyen does not explicitly disclose the compression member (34) and/or the constriction member (40) is at least partially made of a transparent material. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/BAYAN SALONE/Primary Examiner, Art Unit 3726